Case 16-01772-jw              Doc 60 Filed 06/04/20 Entered 06/04/20 10:53:49                             Desc Main
                                     Document      Page 1 of 4
                               UNITED STATES BANKRUPTCY COURT

                             FOR THE DISTRICT OF SOUTH CAROLINA

 IN RE:                                                                     C/A No. 16-1772-jw

 Susan Gale Penley,                                                              Chapter 13
                                  Debtor(s).
                                                              NOTICE OF MOTION/APPLICATION AND
 Address: 272 Wallace Circle, Lexington, SC 29073                 OPPORTUNITY FOR HEARING

 Last 4 digits of SSN: 0701



Debtor has filed papers with the court to use cash collateral, namely insurance proceeds.

Your rights might be affected. You should read these papers carefully and discuss them with your attorney,
if you have one in this bankruptcy case. (If you do not have an attorney, you may wish to consult one).

If you do not want the court to grant the relief requested in the motion or you want the court to consider your views
on the motion, then within fourteen (14) days of service of this notice, you or your attorney must:

          File with the court a written response, return, or objection at: 1100 Laurel Street, Columbia, SC 29201

          Responses, returns, or objections filed by an attorney must be electronically filed in ecf.scb.uscourts.gov.

          If you mail your response, return, or objection to the court for filing, you must mail it early enough so that
          court will receive it on or before the date stated above.

          You must also send a copy to: Reed Law Firm, P.A.; 220 Stoneridge Drive, Ste 301; Columbia, SC 29210

         Attend the hearing scheduled to be heard July 2, 2020, at 9:00 a.m., at the United States Bankruptcy
Court, 1100 Laurel Street, Columbia, SC 29201. If no response, return, or objection is timely filed and served, no
hearing will be held on this motion, except at the direction of the judge.

If you or your attorney do not take these steps, the court may decide that you do not oppose the relief sought in the
motion and may enter an order granting relief.

Date: June 4, 2020


                                                                            /s/ Eric S. Reed
                                                                           Eric S. Reed
                                                                           Reed Law Firm, P.A.
                                                                           Attorney for Movant/Movant
                                                                           D.C. ID # 7242
                                                                           220 Stoneridge Drive, Ste 301
                                                                           Columbia, SC 29210
                                                                           (803)726-4888
Case 16-01772-jw            Doc 60Filed 06/04/20 Entered 06/04/20 10:53:49                            Desc Main
                                   Document     Page 2 of 4
                            UNITED STATES BANKRUPTCY COURT
                           FOR THE DISTRICT OF SOUTH CAROLINA

    IN RE:                                                            C/A No. 16-1772-jw

    Susan Gale Penley,                                                      Chapter 13
                                         Debtor(s).
                                                                  MOTION TO USE CASH
                                                                     COLLATERAL

         Debtor moves the Court pursuant to 11 U.S.C. § 363(b)1 and Fed. R. Bankr. P. 4001(b) for

an order permitting Debtor to use cash collateral consisting of insurance proceeds resulting from

the destruction of her residence at 272 Wallace Circle, Lexington, South Carolina (“Property”)

which is subject to the first mortgage of Wells Fargo Bank, N.A. (“Creditor”) and the second

mortgage of Palmetto Citizens FCU (“Palmetto”).

         1.     On April 8, 2016, Debtor filed for relief under Chapter 13 of the Bankruptcy Code.

The Chapter 13 plan (“Plan”), confirmed on June 16, 2016, provides for the repayment of

arrearages and the maintenance of regular payments.

         2.   The Property was destroyed by a fire. Debtor’s insurer, Safeco (“Insurer”) has issued

insurance proceeds in the amount of $163,371.75, made jointly payable to the Debtor and to

Creditor. The total amount of Creditor’s secured claim is approximately $62,000.00. Palmetto’s

second mortgage is being paid through the Plan.

         3.     Debtor previously requested and obtained a court Order Authorizing Use of Cash

Collateral, entered September 25, 2019, wherein Debtor was authorized to use the funds to rebuild

her residence.

         4.      Debtor no longer wishes to use the funds to rebuild her residence. Instead, she

requests approval to use the funds to pay the liens on the Property and to pay off the Chapter 13

Plan Base Balance, which is currently $10,375.00. The remaining funds will be paid to the Debtor.

                                                 ARGUMENT




1
         All further references to the Bankruptcy Code, 11 U.S.C. § 101 et seq., shall be by section number only.
Case 16-01772-jw        Doc 60   Filed 06/04/20 Entered 06/04/20 10:53:49 Desc Main
                                  Document         Page 3 of 4
       Section 363(b) provides that the “trustee, after notice and a hearing, may use, sell, or lease,

other than in the ordinary course of business, property of the estate . . . .” Although § 363(b) only

confers standing on its face to a “trustee,” § 1303 confers the powers of a “trustee” to a debtor

applying §§ 363(b), 363(d), 363(e), 363(f), and 363(l) of the Code. Cash collateral, as defined in

§ 363(a), is considered property of the estate pursuant to § 541(a)(6). The proceeds from Insurer

constitute “cash collateral,” as the Property itself is deemed property of the estate, and these

proceeds will be received outside the Debtor’s ordinary course of business. See § 363(a)-(b).

Debtor seeks court approval allowing the disbursement of the funds as requested herein.

       Debtor believes Creditor and Palmetto Citizens FCU are the only parties with an interest

in the cash collateral. See Fed. R. Bankr. P. 4001(b)(1)(B)(i). No additional adequate protection

is proposed as the proceeds will be used to repay the secured creditors. See Fed. R. Bankr. P.

4001(b)(1)(B)(iv).

       WHEREFORE, Debtor moves this Court for an Order authorizing disbursement of the

insurance proceeds as indicated above or for whatever relief the Court deems just and appropriate.

                                      Respectfully submitted.

                                      Reed Law Firm, P.A.

                                      By: /s/ Eric S. Reed
                                      Eric S. Reed
                                      Federal I.D. No. 7242
                                      220 Stoneridge Drive, Suite 301
                                      Columbia, South Carolina 29210
                                      (803) 726-4888
                                      Attorney for the Debtor
Case 16-01772-jw         Doc 60 Filed 06/04/20 Entered 06/04/20 10:53:49             Desc Main
                                 Document     Page 4 of 4
                          UNITED STATES BANKRUPTCY COURT

                         FOR THE DISTRICT OF SOUTH CAROLINA

 IN RE:                                                   C/A No. 16-1772-jw

 Susan Gale Penley,                                            Chapter 13

                      Debtor(s).                    CERTIFICATE OF SERVICE



       The undersigned hereby certifies that, on today’s date, she properly served the foregoing
Notice of Motion To Use Cash Collateral and Motion to all creditors on the attached mailing
matrix by first class mail, postage prepaid.

June 4, 2020
                                                           /s/ Krystle Clardy Taylor
                                                           Krystle Clardy Taylor
                                                           Legal Assistant
                                                           220 Stoneridge Drive, Ste 301
                                                           Columbia, SC 29210
